United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                     REVISED MARCH 15, 2005
                                                                  March 1, 2005
              IN THE UNITED STATES COURT OF APPEALS
                                                              Charles R. Fulbruge III
                      FOR THE FIFTH CIRCUIT                           Clerk



                             No. 03-30395




     KEVIN PAUL CAVALIER, on behalf of
     Hunter Paul Cavalier; JULIE ANN CAVALIER,
     on behalf of Hunter Paul Cavalier,

                                             Plaintiffs-Appellants,


          versus


     CADDO PARISH SCHOOL BOARD;
     PHILLIP R. GUIN; WILLIE D. BURTON;
     GINGER ARMSTRONG; EURSLA D. HARDY;
     ALVIN MIMS; MARK MILAM; MICHAEL J.
     THIBODEAUX; WANDA J. WRIGHT;
     JERRY TIM BROOKS; MILES HITCHCOCK;
     MILDRED B. PUGH; and MIKE POWELL,

                                             Defendants-Appellees.




          Appeal from the United States District Court
              for the Western District of Louisiana



Before GARWOOD, WIENER and DeMOSS, Circuit Judges.

GARWOOD, Circuit Judge:

     Plaintiffs-appellants    Kevin   Paul   Cavalier   and    Julie    Ann

Cavalier (the Cavaliers), on behalf of their minor son, Hunter
Cavalier, appeal the summary judgment dismissal of their lawsuit

against defendant-appellee Caddo Parish School Board (School Board)

complaining that the School Board illegally discriminated against

Hunter Cavalier on the basis of his race when he was denied

admission to Caddo Middle Magnet School.1           We reverse and remand.

                        Facts and Proceedings Below

       In 2002, Hunter Cavalier (Hunter), who is white, applied for

admission to the sixth grade at Caddo Middle Magnet School (CMMS),

an academic and performing arts magnet school covering grades six,

seven and eight, for the 2002–2003 school year.              His application

was denied because his achievement test score was not high enough

for a white student applicant, although it was high enough for a

black student applicant.         The Cavaliers claim that but for a race-

conscious admission policy, Hunter would have been admitted to

CMMS.    The School Board has not denied this.

       The School Board has admitted that its admission policy for

CMMS    does   employ   racial    classifications     in   order   to   meet   a

particular racial balance at CMMS.         The procedure for admission to

CMMS is contained in School Board Policy JECC.                To qualify for

admission to CMMS, an applicant must: 1) have high motivation

toward excellence, as evidenced by consistent achievement and

acceptable behavior; 2) be performing on grade level or better;

3) have a grade point average (GPA) of 2.0 or better in reading and

      1
        On this appeal, as throughout the proceedings in the district court, the
Cavaliers proceed pro se.

                                       2
math       and   2.5    or   better   overall;   and   4)    have   95%   or   better

attendance.            In addition, the student must take a standardized

achievement        test,     the   California    Achievement     Test     (CAT),   for

ranking purposes.2

       After the initial qualifications are taken into account, the

number of qualified applicants usually far exceeds the number of

available openings.            To determine which students will be offered

admission, CMMS gives priority to qualified siblings of students

who also attend CMMS and to black students who would otherwise

attend a school with over 90% black student enrollment.                    CMMS then

ranks the remaining qualified applicants based on their CAT test

score.       Regarding these latter rankings, the policy states that

CMMS “will maintain a list of rankings for black students and a

list of rankings for white students.”                  The vacancies are then

filled so that CMMS will have a racial mix of 50% white and 50%

black, plus or minus 15 percentage points.3                 CMMS accepts qualified

applicants of any race subject to the number of openings available

by race, according to the required racial mix, and no applicant of

any race who does not meet the initial admission requirements is

accepted.



      2
        The policy also has two nonacademic requirements: the students must have
parental permission and support and be in good health or under a doctor’s care.
       3
        In 2001, the Board approved Item No. 37, which required CMMS enrollment
to be within the parameters of a consent decree entered in 1981, discussed infra.
The consent decree gave a projected racial enrollment for CMMS of 50%
black/white, plus or minus 15 percentage points.

                                           3
      Hunter met the initial admission requirements for entrance

into CMMS for the 2002–2003 school year.         However, based on his CAT

test score, and due to the number of slots available for white

students, he was not admitted.

      For the 2002–2003 school year at CMMS, the lowest CAT test

score for a nonsibling white applicant given admission to the sixth

grade was 142; the lowest CAT test score for a nonsibling black

applicant given admission was 117.           Hunter’s CAT test score was

140. There were seven nonsibling white applicants not selected for

admission who had scores of 141 and six, including Hunter, who had

scores of 140.      Sixty-seven black students who scored less than

Hunter (140) on their CAT test were admitted to the sixth grade.

      The   2002–2003    sixth   grade    CMMS   class    consisted    of   449

students.    Fifty-one siblings were admitted, of whom 42 were white

and 9 were black. Another 398 nonsibling students were admitted on

the basis of their CAT test score ranking, of whom 259 were white

and 139 were black.      While the incoming sixth grade class was 67%

white and 33% black, the total student composition of CMMS for the

2002–2003 school year was 65% white and 35% black, a result barely

within the    School    Board–required     racial   mix   for   CMMS   of   50%

black/white, plus or minus 15 percentage points.4

      4
        Based on our review of data obtained by the Cavaliers from the School
Board and submitted in conjunction with a motion for preliminary injunction, it
appears that if the School Board did not use separate test-ranking lists for
white and black applicants, the score that would have resulted in a sixth grade
class at CMMS for the 2002–2003 school year of roughly the same size as the
actual class would have been 130. Using a score of 130, the sixth grade class
apparently would have been approximately 25% black and 75% white.

                                      4
      The Cavaliers, on behalf of Hunter, filed suit against the

School Board, and twelve of its members, alleging that Hunter was

discriminated against on the basis of his race when he was denied

admission    to   CMMS.       The     Cavaliers   sought    declaratory     and

injunctive, compensatory damages, and attorneys’ fees and costs,

under the Fourteenth Amendment and 42 U.S.C. §§ 1981, 1983, and

2000d.    The parties consented to the exercise of jurisdiction by a

magistrate judge, and the district court referred the case to a

magistrate judge.      The School Board filed a motion to dismiss or

for summary judgment on the ground that the admission procedure for

CMMS is pursuant to a court-ordered consent decree and, therefore,

is constitutional.        The magistrate judge granted the defendants’

motion, dismissing all claims against all parties.5             The Cavaliers

subsequently filed a timely motion for reconsideration, which the

magistrate judge denied.       The Cavaliers then timely appealed.



                                    Discussion

      The Board attempts to justify its admission policy based on a

consent decree entered in 1981 involving the Board.              Because this

consent decree no longer applies to CMMS, it cannot justify the

Board’s policy, and because the Board shows no other compelling

governmental interest for its racial classification, we hold that



      5
        The magistrate judge previously had dismissed the Cavaliers’ claim for
compensatory damages against the individual members of the School Board based on
qualified immunity. The Cavaliers have not appealed that ruling.

                                        5
the policy is unconstitutional.            Furthermore, even if CMMS were

still subject to the decree, because the Board has not shown that

it has considered any race-neutral means to achieve its desired

racial mix and relies exclusively on a racial quota, the policy is

not narrowly tailored.       Therefore, we reverse and remand.6




I.    Standard of Review

      We review de novo the magistrate judge’s grant of summary

judgment.7    Austin v. Will-Burt Co., 361 F.3d 862, 866 (5th Cir.

2004). Summary judgment is proper only if, viewing the evidence in

      6
        On July 29, 2004, some two months subsequent to oral argument herein, the
School Board filed with this court a motion to dismiss the appeal as moot. The
School Board attached to its motion an affidavit from its counsel in which she
stated that: on May 19, 2004, she mailed a letter to the Cavaliers advising them
that there were openings for the eighth grade at CMMS for the 2004–2005 school
year; if Hunter met the general requirements for admission, he would be admitted
to the eighth grade at CMMS upon the submission of an application, included with
the letter to the Cavaliers; and no further testing would be needed for
admission.    The School Board claims that this offer of admission to Hunter
renders the appeal moot.
      We disagree. In their complaint, the Cavaliers sought, among other things,
compensatory damages.    In their opposition to the School Board’s motion to
dismiss the appeal, the Cavaliers have alleged damages due to the School Board’s
policy.    The Cavaliers brought their suit in 2002 after Hunter was denied
admission to CMMS for the 2002–2003 school year, his sixth grade year. The
Cavaliers allege that because of the denial of Hunter’s admission to CMMS, in
order to provide the best alternative to CMMS, they enrolled him in a private
school for two years, his sixth and seventh grade years, at a cost that was
presumably higher than what they would have had to pay if Hunter had attended
CMMS. The private school was also allegedly further from their residence than
CMMS, resulting in additional transportation costs. The Cavaliers have sought,
among other things, compensatory damages and have alleged damages due to the
School Board’s policy. Past damages that are in no way addressed by the offer
of admission to Hunter for his eighth grade year. We accordingly deny the motion
to dismiss the appeal as moot.
      7
        Although the Board filed a motion to dismiss or for summary judgment,
because the magistrate judge considered materials outside of the pleadings, we
treat the motion as a motion for summary judgment. See Meister v. Tex. Adjutant
General's Dept., 233 F.3d 332, 335 (5th Cir. 2000).

                                       6
the light      most   favorable     to   the   nonmoving   party,   the    record

establishes “that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of

law.”      FED. R. CIV. P. 56(c).

II.   Constitutionality of the Admission Policy

      A.      Strict Scrutiny Review

      We apply strict scrutiny review to the School Board’s race-

conscious admission policy: “It is by now well established that

‘all racial classifications reviewable under the Equal Protection

Clause must be strictly scrutinized.’”              Gratz v. Bollinger, 123
S. Ct. 2411, 2427 (2003) (quoting Adarand Constructors, Inc. v.

Peña, 115 S. Ct. 2097, 2111 (1995)) (emphasis added).                      To pass

strict scrutiny review, the School Board must demonstrate that the

“use of race in its current admission program employs ‘narrowly

tailored measures that further compelling governmental interests.’”

Gratz, 123 S. Ct. at 2427 (quoting Adarand, 115 S. Ct. at 2113)

(emphasis added).

      B.      Compelling Governmental Interest

              1.   Remedying Current Effects of Past Segregation

      Because the School Board previously operated a dual school

system, in violation of the Fourteenth Amendment, it bears the

“primary responsibility to ‘eliminate from the public schools all

vestiges of state-imposed segregation.’” Davis v. East Baton Rouge

Parish Sch. Bd., 721 F.2d 1425, 1434, 1436 (5th Cir. 1983) (quoting

                                         7
Milliken v. Bradley, 97 S. Ct. 2749, 2762 (1977)).               Remedying the

present effects of past discrimination is a compelling interest

that in particular circumstances may justify appropriate use of

certain racial classifications. Dallas Fire Fighters Ass’n v. City

of Dallas, Tex., 150 F.3d 438, 441 (5th Cir. 1998).

      In justifying its admission policy, the School Board has

relied exclusively on a consent decree entered by the Western

District of Louisiana in 1981 directing the desegregation of the

Caddo Parish school system (the 1981 Consent Decree).               The School

Board has not identified any current effect or condition at CMMS

that is    traceable    to   the   past    segregation    within    the   school

system.8     Therefore, whether the School Board’s use of racial

classifications     serves    a    compelling    governmental      interest   by

seeking to remedy the current effects of past segregation depends

entirely on whether the 1981 Consent Decree obligates the School

Board to use racial classifications in its current admission

policy.    As we conclude that the 1981 Consent Decree is no longer

applicable to CMMS, it cannot justify the School Board’s race-

conscious admission policy.

                  a.    Background of the 1981 Consent Decree



      8
        In their interrogatories, the Cavaliers asked that the School Board
describe all evidence of present effects of past racial discrimination that could
justify the use of racial classifications in its admission process. The School
Board responded that the reason for the use of the racial classifications was “to
comply with the [1981] Consent Decree.”      The School Board then stated that
“[t]here has not been any attempt to determine if other reasons exist which could
justify the use of racial classifications.”

                                       8
      The 1981 Consent Decree has it roots in litigation that began

in 1965 and that has been the subject of multiple cases within this

circuit.    The following historical background comes from two

earlier cases involving the 1981 Consent Decree: Jones v. Caddo

Parish School Board, 735 F.2d 923, 924–26, (5th Cir. 1981) (Jones

I), and Jones v. Caddo Parish School Board, 204 F.R.D. 97, 98–100

(W.D. La. 2001) (Jones II):

      In 1965, the parents of seven black children commenced a suit

against the School Board seeking desegregation of the Caddo Parish

public schools. The United States later intervened as a plaintiff.

In 1973, the district court ordered the School Board to implement

a desegregation plan; a plan was developed and took effect.                 In

1976, the School Board filed a motion to have the school system

declared unitary, which would have warranted the dismissal of the

original suit; however, the United States opposed the motion.                In

1977, the district court: (1) ruled that the School Board had fully

complied   with   the     1973    court-ordered    desegregation    plan;   (2)

declared the school system to be unitary; and (3) dismissed the

suit against the School Board. Thereafter, the United States filed

a motion to amend the judgment, the filing of which suspended the

finality of the judgment pending decision on the motion.              In 1980,

the   district    court    gave    notice   that   unless   the    plaintiffs’

attorneys objected, the United States, as plaintiff-intervenor,

would represent the interests of the private plaintiffs; the


                                        9
district court did not receive any objections.        The United States

and the School Board then entered into negotiations, which resulted

in the district court-ordered 1981 Consent Decree.

                b.    1981 Consent Decree

     In the 1981 Consent Decree, the district court determined that

“the plan for the System embodied in this Decree is reasonable and

appropriate for the additional desegregation of the System, and

upon its successful implementation will in fact and in law create

a unitary school system for Caddo Parish.”

     The decree, among other things, called for the establishment

of magnet schools:

     “The Board will establish new magnet schools at three
     elementary schools . . . and at one middle school (Eden
     Gardens Junior High School) in order to enhance the
     quality of education and bring about a greater degree of
     desegregation at those schools. . . . The Board will
     establish an aggressive magnet recruitment program and
     will permit and encourage students to attend magnet
     schools using every reasonable effort to achieve the
     projected racial enrollment for each school within the
     time period permitted under this Decree.”

The decree also detailed the projected racial enrollment for each

magnet school and how the projection was to be achieved: “It is

understood by the parties that magnet programs at particular

schools may be revised in order to effectively provide for the

recruitment and retention of students in the magnet schools and to

achieve and maintain a desegregated enrollment.”             The projected

racial   enrollment   for   CMMS—formerly   Eden   Gardens    Junior   High

School, located in a predominantly black neighborhood with a

                                   10
predominantly black student body—was 50% white and 50% black.

“[E]nrollment at each magnet school” was to “be on a parish wide

basis” and students were to be assigned to the magnet schools based

on the following priorities, which were the only priorities stated

in the decree: 1) qualified siblings of students who attend the

magnet school; 2) qualified black students who would otherwise

attend a school with over 90% black student enrollment; and 3)

qualified white students who would otherwise attend a school with

over 65% white student enrollment. These priorities were to apply,

however, only to the extent that they did not impede the School

Board’s achievement of the projected racial enrollments at the

magnet schools.

     The School Board was to implement the magnet school program at

Eden Gardens Junior High, which would become CMMS, before or

beginning with the 1982–83 school year.   The School Board was to

“use its best efforts to attain the projected racial enrollments .

. . by the end of the 1984–85 school year by developing attractive

programs at [CMMS] and by encouraging students of both races to

attend [CMMS] and benefit from [its] programs.”

     The school system was to remain under the jurisdiction of the

district court during the period in which the decree was in effect,

subject to certain provisions that provided for the termination of

the court’s jurisdiction. The decree specifically provided for the




                                11
termination of the district court’s jurisdiction over the magnet

and laboratory9 schools:

     “With respect to the magnet school and laboratory school
     proposals contained in . . . this Decree, the Board shall
     have three years from the respective implementation dates
     for each such school within which to meet the projected
     enrollments at the magnet and laboratory schools. Such
     projected enrollments for a particular school shall be
     deemed to have been met if the actual enrollment in the
     school is within ± 15 percentage points of the projection
     for such school . . . .      Upon meeting the projected
     enrollments for all magnet and laboratory schools covered
     by this Section D of Part V, this Decree shall terminate
     as to such schools, the Board shall be entitled to an
     order of the Court so stating, and the United States
     shall not be entitled to seek any further or additional
     remedy with respect to such schools.”

     Finally, the decree outlined the procedure by which the School

Board could seek an order declaring the school system to be unitary

and dismissing the case:

     “At any time after the 1983–84 school year, the Board may
     file a Notice of Compliance with the terms and conditions
     of this Decree. If the United States agrees that the
     Board is in full compliance with the terms and conditions
     of this Decree, the United States shall join in the
     Notice and shall state that it supports an order
     declaring the System to be unitary and dismissing the
     case. If no objection to the Notice is made within 30
     days of its filing, the Court shall enter an order
     declaring the entire system unitary, to the extent it has
     not already been so declared, and terminating this case.
     Any objections must be specific as to alleged terms of
     noncompliance with the provisions of this Decree. The
     objections shall be heard by the Court under reasonable
     procedures set forth by the Court and in the event any
     further remedy is ordered, it shall be limited to
     resolving the objection so filed.”



     9
        The decree directed the School Board to establish a laboratory school
program that would be operated in conjunction with area universities and
colleges.

                                     12
                 c.   1990 Order

     In 1987, the School Board filed a Notice of Compliance with

the 1981 Consent Decree and requested the district court to rule

that the school system had achieved unitary status. On April 4,

1990, based on a joint motion filed by United States and the School

Board, the district court entered an order affirming the parties’

agreement (the 1990 Order).      Jones II, 204 F.R.D. at 98–99.         The

1990 Order provided in pertinent part:

     “(1) Except as specifically set forth in § 7 of the
          Joint Motion, there are no issues or disputes
          regarding    successful    compliance   and    full
          implementation of the 1981 Consent Decree;
                               * * *
     (3) The [] Board has within the appropriate parameters
          met the projected enrollments for all magnet and
          laboratory schools covered by Part V, Sections D[,
          termination of jurisdiction over magnet and
          laboratory schools,] . . .;
     (4) In accordance with Part V, Sections A-E of the
          Consent Decree:
          (i) The Consent Decree is terminated . . . as to
               magnet schools and laboratory schools covered
               by Sections D and E, Part V of the Decree, and
               the United States shall not be entitled to
               seek any further or additional remedy with
               respect to any of said magnet schools,
               laboratory schools, schools north of Caddo
               Lake, nor with respect to any Mandatory
               Assignment District [in the decree] . . . .”

     With the entry of the 1990 Order, none of the remaining

“issues   or   disputes   regarding    successful   compliance   and   full

implementation of the 1981 Consent Decree” involved CMMS, mandatory

student assignments, or projected racial enrollments. The portions

of the 1981 decree that the United States insisted, in section 7 of


                                      13
the 1990 Joint Motion, had not been fully implemented as required

were the following: assignment of principals to schools (under Part

I, Section F, entitled “Faculty and Staff”); establishment of

enhancement programs at remaining one-race schools (under Part II,

Section E, entitled “Remaining One-Race Schools,” relating to

programs at such schools); and Majority to Minority Transfers

(under Part II, Section F, relating to allowing and encouraging, in

reference to one-race schools, transfers of students from a school

in which the student is in the racial majority to a school in which

the student would be in the minority).    See Jones II, 204 F.R.D. at

99 n.1.

                d.   Status of the 1981 Consent Decree

      Based on the 1990 Order, the 1981 Consent Decree is no longer

applicable to CMMS and cannot form the justification for the use of

racial classifications in CMMS’s admission policy.        The Consent

Decree clearly contemplated that it could be terminated with

respect to the magnet schools:

      “Upon meeting the projected enrollments for all magnet
      and laboratory schools . . ., this Decree shall terminate
      as to such schools, the Board shall be entitled to an
      order of the Court so stating, and the United States
      shall not be entitled to seek any further or additional
      remedy with respect to such schools.” (emphasis added).

Under the Consent Decree, the School Board had the obligation to

use “every reasonable effort” and “its best efforts” to “achieve”

or “attain” the projected racial enrollments for CMMS by the end of

the   1984–85   school   year,   and   upon   meeting   the   projected

                                  14
enrollments, the Consent Decree was to terminate as to CMMS.                         The

Consent    Decree,    however,       did    not   give    the    School      Board    an

indefinite obligation to maintain the projected racial enrollment

for CMMS once the decree was terminated as to CMMS.

      Consistent with the provisions of the 1981 Consent Decree, the

1990 Order unambiguously released the magnet schools, including

CMMS, from any further obligations of or under the Consent Decree:

“The []    Board     has    within   the    appropriate        parameters     met    the

projected enrollments for all magnet and laboratory schools”;10 “The

Consent Decree is terminated . . . as to the magnet schools. . .,

and the United States shall not be entitled to seek any further or

additional remedy with respect to any of said magnet schools . . .

.”   Therefore, with respect to the 1981 Consent Decree, upon which

the School Board justifies its racial classification, there is

nothing left regarding CMMS.

      Moreover, the law is clear that the School Board’s obligation

under the Consent Decree may be reduced or eliminated in some

respects even if the entire school system is not totally in

compliance    with    the    Consent   Decree     or     has    not   been   declared

unitary.     In Green v. School Board of New Kent County, 88 S. Ct.
1689 (1968), the Supreme Court “identified various parts of the


      10
         CMMS opened for the 1982–1983 school year and met its projected racial
enrollment level of at least 35% black students during its first year and three
out of the first four years. The black student enrollment for the first four
years was: 37.3% (1982–1983), 36.1% (1983–1984), 34.4% (1984–1985), 38.8%
(1985–1986).

                                           15
school system which, in addition to student attendance patterns,

must be free from racial discrimination before the mandate of

[Brown v. Board of Education, 74 S. Ct. 686 (1954),] is met:

faculty, staff, transportation, extracurricular activities, and

facilities.” Freeman v. Pitts, 112 S. Ct. 1430, 1443 (1992) (citing

Green, 88 S. Ct. at 1692).   In Freeman, the Supreme Court held that

a “district court need not retain active control over every aspect

of school administration until a school district has demonstrated

unitary status in all facets of its system.”   Freeman, 112 S. Ct. at

1436.

          “We hold that, in the course of supervising
     desegregation plans, federal courts have the authority to
     relinquish supervision and control of school districts in
     incremental stages, before full compliance has been
     achieved in every area of school operations.        While
     retaining jurisdiction over the case, the court may
     determine that it will not order further remedies in
     areas where the school district is in compliance with the
     decree. That is to say, upon a finding that a school
     system subject to a court-supervised desegregation plan
     is in compliance in some but not all areas, the court in
     appropriate cases may return control to the school system
     in those areas where compliance has been achieved,
     limiting further judicial supervision to operations that
     are not yet in full compliance with the court decree. In
     particular, the district court may determine that it will
     not order further remedies in the area of student
     assignments where racial imbalance is not traceable, in
     a proximate way, to constitutional violations.” Id. at
     1445–46.

     The Supreme Court did recognize that “[t]wo or more Green

factors may be intertwined . . . in their relation, so that a

constitutional violation in one area cannot be eliminated unless

the judicial remedy addresses other matters as well” and that,

                                 16
“[a]s a consequence, a continuing violation in one area may need to

be addressed by remedies in another.”            Id. at 1449.      Nevertheless,

the record must demonstrate why a continuing remedy in one area in

which the school system was compliant was needed to remedy the

remaining defects:

     “There was no showing that racial balancing was an
     appropriate mechanism to cure other deficiencies . . . .
     It is true that the school district was not in compliance
     with respect to faculty assignments, but the record does
     not show that student reassignments would be a feasible
     or practicable way to remedy this defect.” Id.

     A case from the First Circuit, Wessmann v. Gittens, 160 F.3d
790 (1st Cir. 1998), illustrates the application of Freeman in a

situation very similar to the present case.              In a background case

to Wessmann, a district court in 1974 found “the school system as

a whole guilty of de jure segregation” and concluded that three

schools operated by the City of Boston, including Boston Latin

School (BLS), “were complicit in promoting and maintaining a dual

school system.”     Id. at 791–92.           The district court, among other

things, required BLS to ensure that at least 35% of each entering

class would be made up of black and Hispanic students.                  By 1987,

the three schools had, “for all practical purposes,” achieved

unitary   status    in   the   area    of    student    assignments;    however,

“comparable improvement had not been accomplished in other areas,

such as   faculty    and   staff      integration      and   the   renovation   of

facilities.”   Id. at 792.      Because of the lack of progress in these



                                        17
other areas, in 1987 the First Circuit “instructed that federal

court   supervision    of   elements    other      than   student    assignment

continue.”   Id.   The district court then relinquished control over

student assignments, freeing the schools from the requirement to

maintain the 35% set-aside, but retained active supervision over

other aspects of the school system.          Id.

     Similar to the background situation described in Wessmann, in

1990 the district court relinquished judicial supervision over

projected racial enrollments at all magnet schools within the Caddo

Parish school system by terminating the decree with respect to the

magnet schools, as allowed by Freeman and by the terms of the 1981

Consent Decree.    While the 1990 Order did not wholly terminate the

entire Consent Decree, none of the remaining issues regarding its

successful compliance and full implementation involved CMMS.                  In

fact, none of the remaining issues—faculty and staff assignments,

enhancing of remaining one-race schools, and majority to minority

transfers—related      to   meeting    projected     racial   enrollments     or

mandatory    student   assignments      at   any    school    in    the   system.

According to the 1990 Order, the School Board had complied with all

student assignment and projected enrollment provisions of the

Consent Decree.    Furthermore, we see nothing in the School Board’s

summary judgment evidence to suggest that continued student racial

balancing at CMMS is a “feasible or practicable way” to remedy the

remaining deficiencies identified in the 1990 Order. In any event,


                                       18
the Consent Decree stated that the magnet schools were to be

established at particular schools “in order to enhance the quality

of education and bring about a greater degree of desegregation at

those schools,” (emphasis added), not at all schools within the

district.11

      Therefore, based on the 1990 Order, the 1981 Consent Decree is

no longer applicable to CMMS and cannot be used in any sense to

justify the racial quotas and balancing contained in the CMMS

admission     policy.     As   the   1981   Consent   Decree    has   not   been

applicable to CMMS since 1990, the School Board cannot rely on the

Consent Decree to establish a finding of current effects of past

discrimination.     In order to support its actions, the School Board

“must make specific findings, independent of the Decree,” and as

there are no such findings before us in the record, “we cannot hold

      11
         The School Board argues that until the school system is declared unitary
in whole or in part, the School Board is obligated by law to comply with the
provisions of the Consent Decree. This is, in essence, a collateral attack on
the 1990 Order. Morever, the Board’s argument fails to recognize the holding in
Freeman:
      “To say . . . that a school district must meet all six Green factors
      before the trial court can declare the system unitary and relinquish
      its control over school attendance zones, and to hold further that
      racial balancing by all necessary means is required in the interim,
      is simply to vindicate a legal phrase.          The law is not so
      formalistic.” Freeman, 112 S. Ct. at 1448–49.
      Similarly, in finding that the admission policy was justified because of
the 1981 Consent Decree, the magistrate judge stated that the 1990 Order “did not
declare expressly that the district was unitary in student attendance patterns.”
Nevertheless, even though the 1990 Order did not use the magic word “unitary”
with respect to the magnet schools, that was its effect.          The 1990 Order
expressly “terminated” the 1981 consent decree “as to” the “magnet schools” and
declared that all provisions concerning the magnet schools, and concerning all
student assignments and projected racial enrollments, had been fulfilled and that
the United States was not entitled to seek further remedies with respect to the
magnet schools or any mandatory student assignment provision in the decree. The
1990 Order did not need to specifically say “unitary” to effectively declare that
the magnet schools were outside of the 1981 Consent Decree.

                                       19
that   [the   School     Board’s   actions]    were    in   furtherance        of   a

compelling state purpose.”         Police Ass’n of New Orleans Through

Cannatella v. City of New Orleans, 100 F.3d 1159, 1169 (5th Cir.

1996).

       Wessmann also illustrates that the School Board cannot rely on

the 1981 Consent Decree to support its contention that it is

remedying     prior    segregation.     In    Wessman,      after   the   schools

discontinued the use of the 35% racial set-aside, they subsequently

adopted a policy that allocated half of the seats of each new class

using “flexible racial/ethnic guidelines.”             Wessmann, 160 F.3d at

793.    Thereafter, a white student who would have been admitted to

BLS but for the policy that accounted for race, brought suit

against the school committee. The district court upheld the policy

in part because it supposedly was aimed at remedying the vestiges

of past discrimination.         Id. at 793–94.        However, on appeal the

First Circuit reversed and struck down the policy, rejecting the

explanation     that    the   policy   redressed      the   vestiges      of   past

discrimination.        The school committee was not able to satisfy its

burden of showing a “strong basis in evidence” that the policy

remedied past segregation, id. at 800, in spite of the fact that

the schools had previously been found guilty of maintaining a dual

school system and had been required to specifically reserve at

least 35% of BLS seats to certain minorities.




                                       20
      The School Board relies on the unpublished opinion Bryant v.

Caddo Parish School Board, CV No. 95-0441 (W.D. La. Jan. 3, 1997).

In Bryant, which likewise involved a white student’s challenge to

the CMMS admissions criteria, the plaintiffs argued that the 1981

Consent Decree was no longer applicable because of the 1990 Order.12

The district court rejected the argument, relying on the fact that

the plaintiff had not established that the entire Consent Decree

had been complied with and on the fact that the entire school

system had not been declared unitary:

      “Bryant fails to mention, however, that this Court did
      not hold that Part I, Section F-Faculty and Staff; Part
      II, Section E-Remaining One-Race Schools; and Part II,
      Section F-Majority to Minority Transfers- of the Consent
      Order had been fully implemented and complied with.
      Furthermore, Bryant has failed to produce any evidence
      demonstrating that the Caddo Parish School system has


      12
         Both the policy in Bryant and in the present case have the same criteria
to determine qualified applicants and to rank those qualified applicants. The
policy in the present case mandates the use of two ranking lists–one for white
students and one for black students, and while there is no indication in Bryant
that the policy involved there mandated two separate ranking lists, we
nevertheless assume that it most likely did: Policy JECC indicates that it was
adopted February 2, 1983, and amended January 16, 1985, without any indication
that its content was any different when Bryant applied to CMMS in 1994 than it
was when Hunter applied in 2002.      Also, at oral argument, the School Board
claimed that policy in Bryant is the same policy before us now.      If there is any
difference between the two cases, it may be with respect to the projected racial
enrollment requirement—here the racial mix is a requirement, whereas in Bryant
it was merely a goal. In the present case, the Board is governed by Item No.
37—adopted after Bryant—requiring CMMS to be within the racial parameters of the
1981 Consent Decree (50/50, ±15 percentage points). In Bryant, however, the
racial enrollment goal of 50/50, ±15 percentage points appears to be only a goal.
Nevertheless, regardless of Item No. 37, Policy JECC, the policy presumably in
effect at the time of Bryant, provides that “vacancies will be filled from the
rankings in accord with the projected racial enrollments called for in the
Consent Decree.” While Item No. 37 appears to make the 1981 Consent Decree
racial enrollment projections a firm requirement for the School Board, it appears
that even at the time of Bryant, the admission policy sought to fill vacancies
according to the same projections. Therefore, the policy in Bryant appears to
be substantially the same as the policy in the present case.

                                        21
     fully implemented and complied with the remaining
     sections of the Consent Decree. Thus, the Caddo Parish
     public school system has not been declared unitary and
     the Consent Decree still applies to the Caddo Parish
     Schools which, of course, includes [CMMS].” Id.

On appeal, this court summarily affirmed the district court,

stating only:

     “We have carefully reviewed the briefs, the records
     excerpts and relevant portions of the record itself. For
     the reasons stated by the district court in its
     memorandum ruling and Order filed under date of January
     3, 1997, we are satisfied that the Summary Judgment
     granted by the district court in favor of Caddo Parish
     School Board should be and is now AFFIRMED.” Bryant v.
     Caddo Parish School Board, No. 97-30135 (5th Cir.
     September 26, 1997) (per curiam; unpublished).

     We are not bound by our affirmance of the district court in

Bryant.    The opinion is not precedential, as it is an unpublished

opinion issued pursuant to Fifth Circuit Rule 47.5 after January 1,

1996.     Under Rule 47.5.4, the opinion is binding only under the

doctrines of res judicata, collateral estoppel, or law of the case,

none of which apply here.

     While an unpublished opinion may be persuasive under Rule

47.5.4, we are not persuaded by the Bryant affirmance or by the

underlying district court opinion.    We based our affirmance on the

“reasons stated by the district court in its memorandum ruling,”

without providing any independent analysis.    The district court’s

one-paragraph discussion of the 1981 Consent Decree in light of the

1990 Order did not address several key points of the analysis: 1)

the Supreme Court’s decision in Freeman that allows a school


                                 22
district to be declared unitary in an incremental fashion; 2) the

Consent Decree itself contemplated that the magnet schools would be

released from the decree when their related obligations were

implemented; 3) the purpose of the magnet schools was to “enhance

the quality of education and bring about a greater degree of

desegregation at [the schools that were to become the magnet]

schools,” (emphasis added); and 4) there is no clear relationship

between the remaining deficiencies outlined in the 1990 Order, none

of which dealt with racial enrollment projections, and racial

balancing at CMMS.      Therefore, the Bryant case does not influence

our reasoning with respect to the 1990 Order and its effect on the

1981 Consent Decree.13

      The School Board also points to, and the magistrate judge

relied on, Davis v. East Baton Rouge Parish School Board, 721 F.2d
1425 (5th Cir. 1983), in which this court upheld an admission

policy similar to that used by the School Board here.              In Davis,

the school board operated under a court-approved admission policy

according to which the board selected applicants to its magnet

schools using two lists, one for white students and one for black

      13
        Concerning the 1990 Order and its effect on the 1981 Consent Decree, in
2001 the district court in Jones II commented that the parties seeking to
intervene at that time were seeking to do so “twenty years after the district
court entered the 1981 Consent Decree, and 11 years after the court granted
unitary status to the school district.” Jones II, 204 F.R.D. at 100 (emphasis
added). The district court then stated that the “only issue remaining before
this court is continued compliance with the parameters of the 1990 order.” Id.
While this is not determinative, it does indicate that one previous district
judge thought, as we hold now, that the 1990 Order did reduce the scope of the
1981 Consent Decree.


                                      23
students.   The board was to fill seats from the separate lists to

achieve a racial balance at each magnet school of 60% white

students and 40% black students.         If by April 1 of each year the

seats at a magnet school reserved for a particular race had not

been filled, those seats could be opened to students of any other

race.   The district court, however, later modified the admission

policy directing that white students could not be admitted in any

proportion greater than 60% of the total enrollment.             The school

board appealed the modification and we affirmed.               Id. at 1440.

Davis is wholly distinguishable from the present case.             In Davis,

the school board was still under the court’s supervision with

respect to the admission policy.              Further, almost no time had

passed since the creation of the court’s plan—the plan was designed

to begin in the 1981–1982 school year and was modified in 1982, and

our ruling was issued in 1983.                Id. at 1433–34, 1440.     The

situation   in   the   present   case    is    significantly   different—the

Consent Decree was issued in 1981, judicial supervision over CMMS

was withdrawn in 1990, and there have been no subsequent findings

of segregation or vestiges of past segregation or orders requiring

the continued use of remedial racial classifications. In addition,

in Davis the use of separate lists was explicitly part of the

court-approved plan.     In contrast, here the Consent Decree did not

mandate, or even suggest, that the School Board use separate test-

score ranking lists for blacks and whites; the use of separate


                                    24
lists is directed by the School Board’s own admission policy.

Davis, therefore, is simply not applicable here.

                  e.     No Other Vestiges of Past Segregation

      There is no evidence in the record of current segregation

within   the    school    system    or    at   CMMS   or   vestiges    of   past

discrimination.14      The School Board thus fails to show that it has

a “‘strong basis in evidence’ showing that a current social ill in



      14
         At oral argument, counsel for the School Board suggested two vestiges
of past segregation: the fact that the school system still has several one-race
schools and the test-score disparity between white and black students. As this
“evidence” is not in the record and was suggested for the first time at oral
argument, it is not properly before us. United States v. Simpson, 334 F.3d 453,
454 n.1 (5th Cir. 2003).
      Nevertheless, even if we were to consider the School Board’s suggested
vestiges, the School Board has not shown that the existence of the one-race
schools and the test-score gap is traceable to past segregation. Regarding one-
race schools, the Supreme Court has declared that “the existence of some small
number of one-race, or virtually one-race, schools within a district is not in
and of itself the mark of a system that still practices segregation by law.”
Swann v. Charlotte-Mecklenburg Bd. of Ed., 91 S. Ct. 1267, 1281 (1971). For
instance, in Davis we upheld a district court-created plan that left 11 one-race
elementary schools. Davis, 721 F.2d at 1433. Furthermore, the 1981 Consent
Decree itself explicitly recognized that the elimination of all one-race schools
within the school system was not practicable: “The parties and the Court
recognize that the elimination of all racially identifiable schools in the System
is impracticable.” “[T]he parties, after exploring all avenues to attempt to
achieve desegregation in [certain] schools, have determined . . . that there is
no feasible and practical means of accomplishing desegregation at those schools
other than the actions [described concerning one-race schools].” “[T]here will
remain under the provisions of this Decree a number of one-race or predominantly
one-race schools which, for various reasons . . ., it is not practically possible
to effectively desegregate given the current circumstances existing in Caddo
Parish.” The School Board has not shown in any way, particularly in light of the
Consent Decree’s language, how the continued existence of one-race schools is
traceable to past segregation within the school system.
      Concerning the test-score gap, the Board has produced no evidence and
provided no analysis whatsoever regarding a causal connection between the gap and
past de jure segregation. As “achievement gap statistics, by themselves, do not
even eliminate the possibility that they are caused by what the Court terms
‘societal discrimination,’” Wessmann, 160 F.3d at 803, the mere suggestion that
the gap is a vestige of past discrimination is not sufficient. Moreover, it is
obvious that virtually none of the students entering the eighth (or lower) grade
for the 2002-03 school year was or had ever been a student at any school governed
by the School Board when the 1990 Order was entered.

                                         25
fact has been caused by such conduct.”           Wessmann, 160 F.3d at 800

(quoting City of Richmond v. J.A. Croson Co., 109 S. Ct. 706, 725

(1989)).

                  2.    No Other Compelling Interests

      Besides relying on the 1981 Consent Decree, the School Board

has not attempted to argue, or make any showing, that the racial

classifications in its admission policy can be justified by some

other compelling governmental interest.           The magistrate judge also

relied exclusively on the decree to uphold CMMS’s admission policy,

explicitly stating that it was not deciding, or being asked to

decide, whether it could constitutionally order the implementation

of the admission policy or whether the policy could withstand a

constitutional challenge if the purpose was to achieve diversity15

or some similar social goal.

      The School Board’s current policy is essentially a racial

balancing quota.       The 1981 Consent Decree no longer applies to

CMMS, and racial balancing by itself is not a constitutionally


      15
         The School Board has not claimed that its policy seeks to achieve
diversity among the students at CMMS. The School Board has specifically limited
its justification for the policy to the 1981 Consent Decree and expressly argued,
in its briefs and at oral argument, that Grutter and Gratz are distinguishable
and “very different” cases because they dealt with efforts to achieve diversity
in the student body and not with a desegregation order to remedy past
discrimination.    Moreover, while student body diversity has been held a
compelling state interest in the context of a law school, Grutter v. Bollinger,
123 S. Ct. 2325, 2339 (2003), it is by no means clear that it could be such at or
below the high school level. But see Parents Involved in Cmty. Sch. v. Seattle
Sch. Dist. No. 1, 377 F.3d 949, 964 (9th Cir. 2004) (applying Grutter to hold
that diversity in the public high school context can be a compelling governmental
interest). In any event, the quota system applied here would seem to clearly
fail to pass muster under Gratz v. Bollinger, 123 S. Ct. 2411 (2003).


                                       26
proper reason for employing racial classifications: “[T]he Court

has consistently held that the Constitution is not violated by

racial imbalance in the schools, without more.” Milliken, 97 S. Ct.

at 2757 n.14.   See also Freeman, 112 S. Ct. at 1447 (“Racial balance

is not to be achieved for its own sake. . . . Once the racial

imbalance due to the de jure violation has been remedied, the

school district is under no duty to remedy imbalance that is caused

by demographic factors.”).

     The    School     Board    has      failed    to     show     any     compelling

governmental    interest        that      it      furthers       by      its        racial

classification.      The policy is therefore unconstitutional.

     C.     Narrowly Tailored

     Moreover, even if the 1981 Consent Decree were still in some

respects applicable to CMMS, the School Board’s policy is not

narrowly    tailored     to    remedy      the    present        effects       of     past

segregation, the compelling interest allegedly supported by the

Consent Decree.      In the context of remedying past discrimination,

a narrowly tailored measure requires that the state actor consider

the use of other race-neutral means.               Croson, 109 S. Ct. at 729.

Further, a quota system “cannot be said to be narrowly tailored to

any goal, except perhaps outright racial balancing,” id., and

“[r]acial   balance    is     not   to   be    achieved    for     its    own       sake.”

Freeman, 112 S. Ct. at 1447.




                                         27
      The School Board’s policy is not narrowly tailored.                “To be

narrowly tailored, a race-conscious admissions program cannot use

a quota system – it cannot ‘insulat[e] each category of applicants

with certain desired qualifications from competition with all other

applications.’” Grutter v. Bollinger, 123 S. Ct. 2325, 2342 (2003)

(quoting Regents of Univ. of Cal. v. Bakke, 98 S. Ct. 2733, 2761

(1978) (Powell, J.)).         Further, there is no evidence that the

School Board has considered any race-neutral means which might

arguably result in an increase in the percentage of black students

at CMMS.16      Moreover, as the School Board cannot justify its

outright racial balancing absent a showing of current effects of

prior segregation, which it has not done, its use of a racial quota

is improper.     While “the use made of mathematical ratios” as “no

more than a starting point in the process of shaping a remedy,

rather than an inflexible requirement,” might be appropriate in

certain contexts,       Swann, 91 S. Ct. at 1267 (emphasis added), the

School Board’s use of a racial quota supposedly pursuant to the

1981 Consent Decree but more than twenty years after the signing of

the decree – and more than a decade after the 1990 Order – is




      16
        Some examples of race-neutral means that the Board might have considered
include: recruiting highly qualified black students who might not otherwise apply
to CMMS, employing programs in elementary schools to improve standardized test
scores for potential but underachieving student applicants, or considering
certain characteristics of the applicants’ parents (such as socio-economic
status, educational level, or number of parents in a student’s home).

                                       28
hardly a “starting point” and appears rather to be an improper

“inflexible requirement.”17

      With respect to narrow tailoring, we also observe that the

policy does not even follow the dictates of the 1981 Consent Decree

itself.    The Consent Decree did not expressly mandate the use of a

race-conscious admission policy.18          Although the Consent Decree did

give a projected racial enrollment goal, all the measures that it

specifically mentioned were race-neutral ones.            The Consent Decree

provided that the School Board would “establish an aggressive

magnet     recruitment   program    and     [would]   permit   and   encourage

students to attend magnet schools using every reasonable effort to

achieve the projected racial enrollment for each school.” (emphasis

added).     The School Board was to use its “best efforts to attain

the projected racial enrollments [for the magnet schools] . . . by



      17
         The School Board does not see its use of racial quotas as a starting
point and does not appear to have an end in mind. In an interrogatory, the
Cavaliers asked the School Board to describe “any time limitation after which all
consideration of race in the admissions policy at [CMMS] . . . will be
discontinued, or any objective, which if attained, would cause all consideration
of race in the admissions policy at [CMMS] to be discontinued.” In response, the
School Board simply stated that the “current policy will be followed as long as
the policy is in effect. Whether the Board in the future may revise the policy
calls for speculation.” The School Board’s policy clearly is not a starting
point, and the consideration of race is not specifically and carefully limited,
at least in the temporal respect, to some compelling interest.
      18
         The School Board has admitted that the Consent Decree only implicitly
mandates the use of a race-conscious admission policy.      In response to the
Cavaliers’ request for any evidence that the School Board had received approval
from the district court to use racial classifications, the School Board pointed
to the 1981 Consent Decree and stated that it “consider[ed] it implicit in this
Decree that magnet schools, because they do not enroll children on the basis of
attendance zones, must use race conscious admissions policies in order to meet
the required projected racial enrollments, and that race conscious admissions
policies are permitted.” (emphasis added).

                                       29
developing attractive programs at [the magnet schools] and by

encouraging students of both races to attend such schools and

benefit from their programs.” (emphasis added). The Consent Decree

further explained that “magnet programs at particular schools may

be revised in order to effectively provide for the recruitment and

retention of students in the magnet schools and to achieve and

maintain a desegregated enrollment.” (emphasis added).

      The Consent Decree did not mandate that the School Board

employ a    separate    list/quota     system    or   any   other   such   race-

conscious policy to arrive at the projected racial enrollment goal.

Rather, the School Board was to use every reasonable effort and its

best efforts to recruit and encourage students and to develop

attractive programs and to revise the programs in order to achieve

and maintain the desired level of desegregation.                    The School

Board’s use of a racial quota does not constitute any one (or a

combination) of the actions expressly mandated by the Consent

Decree. Moreover, the Consent Decree itself wholly terminated more

than a decade ago as to the magnet schools.19


      19
         A brief response to the dissent.
      The dissent relies on the language in Swann v. Charlotte-Mecklenburg Board
of Education, 91 S. Ct. 1267, 1276 (1971), and the similar language in the
companion case of North Carolina State Board of Education v. Swann, 91 S. Ct.
1284, 1286 (1971), to the effect that “[s]chool authorities . . . might well
conclude, for example, that in order to prepare students to live in a pluralistic
society each school should have a prescribed ratio of Negro to white students
reflecting the proportion for the district as a whole. . . . to do this is within
the broad discretionary powers of school authorities . . .”. This language is
the purest passing dicta. No such issue was even arguably before the Court or
presented by the facts of either case; no authority whatever, legal or otherwise,
is cited in support; and the statements made do not form any link in the chain
of reasoning by which the Court arrived at the holdings it made in those cases.

                                       30
Moreover, the cited language in Swann – particularly as applied to race based
magnet school admissions – has clearly been superceded by that of Adarand
Contractors, Inc. v. Pena, 115 S. Ct. 2097, 2111 (1995), and Gratz v. Bollinger,
123 S. Ct. 2411 (2003), the court stating in Gratz: “It is by now well established
that ‘all racial classifications reviewable under the Equal Protection Clause
must be strictly scrutinized.’” Id. at 2427 (emphasis added; quoting Adarand, 115
S. Ct. at 2097). The dissent’s citation in this connection of Washington v.
Seattle School District No. 1, 102 S. Ct. 3187 (1982), is similarly unpersuasive;
indeed there the Court noted that “Appellants and the United States do not
challenge the propriety of race-conscious student assignments for the purpose of
achieving integration, even absent a finding of prior de jure segregation. We
therefore do not specifically pass on that issue.” Id. at 3196 n. 15.
      Gratz applied strict scrutiny notwithstanding the presence of a compelling
state interest. Even prior to Gratz, lower courts had applied strict scrutiny
to use by educational authorities of race based preferences as remedial measures
for past discrimination. See, e.g., Podberesky v. Kirwan, 38 F.3d 147, 152-53
(4th Cir. 1994), cert. denied, 115 S. Ct. 2001 (1995). See also Johnson v. Board
of Regents, 263 F.3d 1234, 1265 (11th Cir. 2001); Eisenberg v. Montgomery County
Public Schools, 197 F.3d 123, 128-29 (4th Cir. 1999); cf. Police Ass’n of New
Orleans v. City of New Orleans, 100 F.3d 1159, 1169 (5th Cir. 1996) (“Even
assuming that the promotions were made to remedy specific past discrimination,
the actions before us were not narrowly tailored, as required” by strict
scrutiny). Indeed, the dissent seems to ultimately recognize all this (as well
as the wholly unpersuasive nature in this context of the Swann passing dicta it
quotes).
      The dissent errs in reliance on the holding in Belk v. Charlotte-
Mecklenberg Board of Education, 269 F.3d 305 (4th Cir. 2001), exonerating the
school board from damages for race-based admissions to a magnet school prior to
the district court’s dismissal of the underlying decree on the basis that the
district was unitary. In Belk, unlike the situation here, there had been no
prior order specifically removing the magnet schools from the extant
desegregation orders. Of the six judges in Belk who voted for this holding (five
judges would have held the board liable), four were of the view that the prior
orders, extant at the time for which damages were sought, “specifically
authorized the use of fixed ratios based on race in assigning students to magnet
schools.” Id. at 408 (opinion of Judge Motz) (and it is not clear that the other
two judges in the six judge majority were not of the same view; see id. at 353-
56, opinion of Chief Judge Wilkinson). Belk might be analogous to this case if
this case involved a claim for denial of access to CMMS in, say, 1986. Rather,
this case involves denial of access to CMMS more than a decade after the 1990
order entirely removing it from the only extant court order, and is hence
analogous to Wessmann v. Gittens, 160 F.3d 790 (1st Cir. 1998), cited with
apparent approval in Judge Motz’s Belk opinion (269 F.3d at 410).
      Moreover, in view of the wording of the 1990 order – which expressly
“terminated” the 1981 order (the only extant desegregation related order) “as to
[the] magnet schools” and provided “the United States shall not be entitled to
seek any further or additional remedy with respect to any of said magnet
schools,” it is wholly clear that there was no reasonable possibility whatever
that the school board could be exposed to sanctions for post-1990 abandonment of
its rigid racial quota magnet school admissions policy (which itself was never
mandated by the 1981 decree). Finally, it is manifestly unfair and illogical to
place on the plaintiffs the burden to prove that there was no conceivable
justification for the board’s use, over a decade after the 1990 order, of a rigid

                                       31
                                 Conclusion

      Based on the foregoing, we REVERSE and REMAND for further

proceedings not inconsistent with this opinion.

                          REVERSED and REMANDED.




racial quota admissions system at CMMS, when the board had all the relevant data
and resources but defended its action below only on the manifestly erroneous
ground of compliance with the 1981 decree (see note 8 and accompanying test
supra).



                                      32
WIENER, Circuit Judge, dissenting:

       The brooding omnipresence that overarches the panel majority’s

reversal of the district court is the unarticulated premise ——

fatally flawed, I submit —— that the trial court’s partial release

of the consent decree vis-à-vis Caddo Magnet School, ipso facto

voided the very programs and policies long employed by the school

district to achieve that partial release.                As I shall explain more

fully below, I am compelled, with my utmost respect, to dissent.

       If the school board had unilaterally adopted its racial-quota

admissions policy for magnet schools anew —— after the Caddo Parish

School District had been declared unitary (which it has not) or

even after the court had ceased its supervision of the particular

magnet school’s student admissions policy under the consent decree

(which it has) —— I would likely have no concerns about joining the

majority’s opinion.             But that is not our case and thus not the

framework within which we must review it. Rather than a brand-new,

post   hoc    admissions        policy,    the   plan   that     we   must    test   for

constitutionality          is   (1)   a   longstanding    race-based         admissions

policy,      (2)   which    has    been    “on   the    books”    and   consistently

administered for many years, (3) pursuant to an existing consent

decree, (4) as part and parcel of the school board’s comprehensive

and continuing efforts, specifically to comply with the district

court’s mandate to achieve a 50/50 ratio in the Magnet Schools and

generally to eradicate all vestiges of past segregation.                       When we

review the case in this framework —— as we must —— the school
board’s      discretionary      decision        to   retain     its    magnet     school

admissions policy as an integral tool in the Board’s ongoing

struggle to achieve its court-ordered, yet-unrealized goal of total

desegregation easily passes our scrutiny.

      Cessation of court supervision of the magnet school aspect of

the consent decree is not the equivalent of a court declaration

that the persistent vestiges of more than a century of school

segregation have ceased to plague a substantial majority of Caddo’s

minority school students.              Although the Supreme Court allows

district courts to discontinue supervision over some (but less than

all) aspects of plans to achieve unitary status in historically

segregated school districts, the Court has never ruled that such a

partial release from supervision forecloses a school district’s

option to continue using the ensconced race-conscious policies that

enabled it to achieve and maintain such status.                    To the contrary,

the Court has consistently emphasized the importance of affording

school districts maximum discretion and control over local schools,

particularly       with     respect   to   remedying      the     vestiges       of   past

segregation.20         In    fact,    it   has       explicitly       endorsed    school

districts’ use of race-conscious policies.21


      20
         See, e.g., Freeman v. Pitts, 503 U.S. 467, 490 (1992) (citing Dayton Bd.
of Educ. v. Brinkman, 433 U.S. 406, 410 (1977)). See also Bush v. Orleans Parish
Sch. Bd., 308 F.2d 491, 501 (5th Cir. 1962) (“When a case involves the
administration of a state’s schools, as federal judges, we try to sit on our
hands.”)
      21
           See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 16
(1971).

                                           34
     It is true, as the majority points out, that, as a general

rule, Supreme Court precedent requires us to scrutinize race-

conscious government policies strictly.    Nevertheless, race-based

features of school districts’ desegregation plans enacted pursuant

to court order, such as the one here at issue, are afforded a

special presumption that they address a compelling state interest

—— remedying the effects of past segregation —— over and above the

general deference that we accord local school districts’ efforts to

comply with each aspect of court-ordered desegregation plans.

Here, the 1990 consent decree expressly released Caddo Middle

Magnet School (“Caddo Magnet”) from further court supervision.   To

this day, however, the school district as a whole remains bound

under the consent decree, and the Board risks court sanctions if it

does not make bona fide efforts to fulfill all its obligations

under the order.   If, therefore, we were to prohibit the Board’s

continued use of those race-conscious policies that have long been

in place, and at the same time were to threaten sanctions if the

board does not continue its efforts to remedy the effects of past

racial discrimination, we would be putting the Board in a classic

“Catch-22” situation.      In consequence, our review of the Caddo

Magnet admissions policy must take into account the timing and

history of that policy and the circumstances under which the school

district operates —— and defer to local authority to the maximum

extent of our authority.

Partial Unitary Status

                                  35
       The panel majority cites no Supreme Court pronouncements, (and

I have found none) on the effect that a district court’s declaring

a school district “partially unitary” has on a school board’s

continued use of policies validly enacted and continually applied

in compliance with a consent decree.                      Despite the majority’s

reliance on Freeman v. Pitts, that case addresses the equitable

power of district courts to supervise continuing desegregation

efforts, not the discretion of school boards to decide how to

implement these efforts.             The Freeman Court permitted district

courts to relinquish control over local school districts gradually

by declaring them unitary in increments, i.e., to release districts

from    the     obligation    to   continue       some    discrete    desegregation

policies       while    continuing      to    address     remaining    vestiges     of

discrimination in other areas.22              Significantly, this decision did

nothing to diminish either the discretion of school districts to

continue programs previously enacted pursuant to a consent decree

or the deference we must afford to the districts’ exercise of that

discretion.23         In fact, when the Court has taken up the issue of

school       board    discretion   to    consider        race   in   implementing   a

desegregation policy, it has acknowledged that board discretion to

implement such policies exceeds the equitable power of the courts

to order them to do so.



       22
            Freeman v. Pitts, 503 U.S. 467, 491-2 (1992).
       23
            See id.

                                             36
School Board Discretion and the Use of Race

      The    Supreme   Court’s   1971    Swann   decision    highlighted     the

expansive     discretionary power of school officials to remedy past

segregation and contrasted it with the equitable powers of the

courts:

           School authorities are traditionally charged with
           broad power to formulate and implement educational
           policy and might well conclude, for example, that
           in order to prepare students to live in a
           pluralistic society each school should have a
           prescribed ratio of Negro to white students
           reflecting the proportion for the district as a
           whole.   To do this as an educational policy is
           within the broad discretionary powers of school
           authorities; absent a finding of a constitutional
           violation, however, that would not be within the
           authority of a federal court.24


      24
         Swann, 402 U.S. at 16.     The majority refers to this passage as "the
purest passing dicta" and states that it forms no link in the chain of reasoning
by which the Court arrived at its holding. I do not cite this language as the
holding but for the same reason the Supreme Court included it: as an example of
the contrasting powers of the courts and of local school districts. For this
reason, I must also take exception to the charge that this language played no
role in the reasoning of the Charlotte-Mecklenburg decision.        This opinion
addressed the equitable power of district courts to order school districts to
institute a variety of programs to address past segregation, and made clear that
this equitable power does not reach as far as the inherent power of school
authorities.   Certainly, language comparing courts' power to that of school
authorities plays a role in the Court's effort to define the reach of district
court's authority. I agree that this language was not central to the North
Carolina State Bd. of Educ. v. Swann, 402 U.S. 43 (1971) decision, and
accordingly do not cite that case as an example of the expansive power of school
authorities. Despite these observations, —— that the quoted language did not
figure in the reasoning of the North Carolina decision or the ultimate holding
of the Charlotte-Mecklenburg opinion —— unlike the majority, I cannot imagine
that a unanimous Court would unequivocally state —— twice —— that school
districts have plenary power to institute race-conscious admissions program if
it did not mean that school districts have this kind of authority. The language
from Seattle County Sch. Dist. No. 1. v. Washington, 458 U.S. 457 (1982) and
Bustrop, Inc. v. Bd. of Educ. of City of Los Angeles, 439 U.S. 1380 (1978), which
I have cited below, only reinforces my point that the Supreme Court has
repeatedly referred to the expansive power of local school authorities, and that
we therefore owe a measure of deference to home-grown, race-conscious admissions
plans when enacted pursuant to a consent decree. Inasmuch as the Supreme Court
has never stated, even in dicta, what the majority holds, I do not think that
this point undermines my analysis of the case.

                                        37
In this decision and others, the Court endorsed local discretion to

use racial balancing as a means of correcting inequities caused by

de jure segregation, and it has never reversed itself on this

issue.25     In Washington v. Seattle School District No. 1, the Court

struck down a citizen initiative enacted to prevent local school

districts      from   implementing      race-based     student    assignments    to

achieve formal racial balance goals.26                 The Court held that the

citizen initiative violated the Equal Protection Clause because it

forbade busing only for the purpose of achieving racial balancing

in the schools and added: “It is undeniable that busing for

integration —— particularly when ordered by a federal court —— now

engenders considerabl[e] . . . controversy. . .But in the absence

of a constitutional violation, the desirability and efficacy of

school      desegregation    are      matters   to    be   resolved   through   the

political      process.”27       In    fact,    the   Seattle    School   District

decision, along with then-Justice Rehnquist’s decision in Bustrop,

Inc. v. Board of Education of City of Los Angeles, upheld state

decisions to assign students based on race despite the absence of




      25
         See id.   See also Freeman, 503 U.S. at 497 (“Racial balancing in
elementary and secondary school assignments may be a legitimate remedial device
to correct other fundamental inequities that were themselves caused by the
constitutional violation.”).
      26
458 U.S. at 471-74.
      27
           Id. at 473-74.

                                          38
any court order requiring the district to integrate its schools,

i.e., as a discretionary remedy for past segregation.28

      In addition, the Court has repeatedly stressed the importance

of local control over schools.               The Freeman Court explained that

courts should withdraw supervision of school districts as quickly

as possible because “local autonomy of school districts is a vital

national      tradition.”29         Courts    have   likewise   emphasized   the

importance of maximum local responsibility for crafting integration

strategies.30      As noted above, the Swann Court expressly approved

a school district’s discretion to use a prescribed racial ratio to

this end, even though it expressed doubt whether a federal court

could order the district to do the same.31

Strict Scrutiny


      28
         Seattle School Dist., 458 U.S. at 474 (assuming that school board had
the power to order race-based student assignment and busing, even though school
system was not under court order to desegregate); Bustrop, 439 U.S. at
1383(upholding California state courts’ desegregation order, including extensive
busing and race-based school assignments, as not “required” but certainly
“permitted” by the U.S. Constitution).       See also Swann, 402 U.S. at 16
(discussing “traditionally” broad power of school authorities to formulate
policies that would not be within the power of a federal court to order).
      29
         Freeman, 503 U.S. at 490 (citing Dayton Bd. of Educ. v. Brinkman, 433
U.S. 406, 410 (1977)).    See also Milliken v. Bradley, 418 U.S. 717, 741-42
(1974)(“No single tradition in public education is more deeply rooted than local
control over the operation of schools; local autonomy has long been thought
essential both to the maintenance of community concern and support for public
schools and to quality of the educational process.”); San Antonio Indep. Sch.
Dist. v. Rodriguez, 411 U.S. 1, 42 (1973)(“This case . . . involves the most
persistent and difficult questions of educational policy, another area in which
this Court's lack of specialized knowledge and experience counsels against
premature interference with the informed judgments made at the state and local
levels.”).
      30
        Swann, 402 U.S. at 15; Belk v. Charlotte-Mecklenburg Bd. of Educ., 269
F.3d 305, 401 (4th Cir. 2001).
      31
           Swann, 402 U.S. at 16.

                                         39
      Certainly,        the       Court’s    more   recent      Croson    and   Grutter

decisions have clarified our duty to scrutinize government use of

racial     classifications          strictly      for   both    a   compelling     state

interest and narrowly tailored means to achieve the goal of such

classification.32             I    am   convinced       that,   under     the   instant

circumstances, the Caddo Magnet policy satisfied both at the time

of its promulgation; and more to the point, does nothing to require

us   to    test   the    continued          employment    of    that     policy,   post-

supervision, under the strict scrutiny rubric.

      A.     Compelling State Interest

      It is well established that remedying the present effects of

past discrimination is a compelling state interest.33                      As the panel

majority notes, Caddo Parish School District has been previously

adjudged dual, i.e., guilty of discrimination.                           The continued

existence of a consent decree imposed pursuant to a judicial

finding of past de jure segregation, even if now only partially

enforceable, is nonetheless prima facie evidence of the continued

existence of the effects of past discrimination.                       This is so for

several reasons, even with respect to a consent decree that remains

only partially in effect.




      32
         Grutter v. Bollinger, 539 U.S. 306, 326 (2003);               Croson v. City of
Richmond, 488 U.S. 469, 493 (1989).
      33
         Dallas Fire Fighters Ass’n v. City of Dallas, 150 F.3d 438, 441 (5th
Cir. 1998).

                                             40
      First, a formerly dual school district is under a continuing

duty to “take whatever steps might be necessary to convert to a

unitary system in which racial discrimination would be eliminated

root and branch.”34         Persons subject to such an injunctive decree

of a court of competent jurisdiction are expected to obey that

order until it is modified or reversed.35               This holds true even if

the   order      compels   violation     of     another     statute       ——    or    the

Constitution for that matter.36               Declaration of partial unitary

status cannot be read to modify, much less repeal, the substantive

elements of the order such that the school district is no longer

required to take all efforts to comply with it, even if those

efforts might otherwise violate the law.

      Second, school districts under court order to remedy past

segregation      should    not   first   be    forced     to    consider       race   and

undertake race-conscious policies to the point of achieving partial

unitary status, only to be forced at that time either to abandon

these policies immediately or to conduct extensive studies to prove

a direct correlation between the policy and some aspect of their

violation       despite    potential     liability        for     their     remaining

obligations.       The Supreme Court has observed that the indicia by



      34
           Green v. School Bd. of New Kent County, 391 U.S. 430, 437-38 (1968).
      35
         GTE Sylvania, Inc. v. Consumers’ Union of United States, 445 U.S. 375,
386 (1980).
      36
         GTE, 445 U.S. at 378 n.2; Walker v. City of Birmingham, 388 U.S. 307,
317 (1967).

                                         41
which school districts are adjudged dual or unitary, such as one-

race schools, segregated facilities, faculties, or student bodies,

and the like, may be intertwined in such a way as to make the

remedy for one effect of the constitutional violation effective to

remedy other inequities.37 Many school districts undoubtedly do not

have the resources to produce direct evidence of the causes and

effects      of   these   interconnected     factors,    yet   they   could   be

sanctioned for failing to satisfy their obligations under such

decrees.38 For these reasons, at least until a district is declared

fully unitary, we should accept the truism that a consent decree’s

requirement that the school district remedy past segregation is

sufficient evidence that vestiges of past discrimination persist

and, accordingly, that remedying them is a compelling governmental

interest.

      B.      Narrowly Tailored

      The Caddo Magnet policy was validly enacted, i.e., narrowly

tailored to achieve the goals of the consent decree, and it

continues to meet the narrow tailoring requirement, even under the



      37
           Freeman v. Pitts, 503 U.S. 467, 497 (1992).
      38
        The majority states that it would be “manifestly unfair and illogical”
to require the plaintiffs to prove that the Caddo Magnet admissions policy was
unjustified more than a decade after the 1990 order. On the contrary, I find it
unfair and illogical that any plaintiff seeking admission to a magnet school that
has as the very reason for its existence the court-ordered effort to desegregate
Caddo Parish Schools, may force the Board to prove, as many times as there are
plaintiffs, the justification for its policy while the district as a whole
remains subject to court order. The fair thing to do, I believe, is to allow the
district the presumption that its policy addresses a compelling state interest,
at least until the district as a whole is no longer subject to court order.

                                        42
partial consent decree.         Under the circumstances of this case,

viz., a school district’s complying with the court’s order to

remedy a past constitutional violation by, inter alia, achieving a

50/50 black-white student body in its magnet schools, we should

view with considerable deference the continuation of any policy

previously enacted and unswervingly administered —— under years of

court observation —— to bring the school district into compliance

with the court order.39

      As recently as 2001, the Fourth Circuit in Belk v. Charlotte-

Mecklenburg Board of Education employed a “deferential” brand of

strict scrutiny when it held that a similar race-based admissions

formula for magnet schools did not violate the Constitution,

because it had been implemented pursuant to a consent decree and

had been sufficiently narrowly-tailored to fulfill the Board’s

court-ordered     obligations.40        The   Belk    court     considered    an

admissions    lottery    that    allocated    spots    in   a   magnet   school



      39
        Some deference to the decisions of educational policy-makers, even when
the court is strictly scrutinizing voluntarily-enacted race-conscious policies,
is appropriate. See Grutter v. Bollinger, 539 U.S. 306, 329 (2003) (“Our holding
today is in keeping with our tradition of giving a degree of deference to a
university’s academic decisions, within constitutionally-prescribed limits.”).
      40
         Belk v. Charlotte-Mecklenburg Bd. of Educ., 269 F.3d 305, 354, 401 (4th
Cir. 2001). The majority takes issue with my reliance on Belk, arguing that this
case is inapposite because there was no prior order removing magnet schools from
the extant desegregation orders. My reason for relying on Belk, however, is to
counter the majority's holding that the Caddo Middle Magnet admissions policy was
not narrowly tailored at the time of its promulgation. Other considerations,
such as our deference to school board authority, the school board's continuing
duty to comply with its consent decree, and the use of race-conscious admissions
policies at magnet schools to prevent them from undermining desegregation in the
rest of the district —— considerations to which the majority does not respond ——
support a holding that the policy continues to be narrowly tailored.

                                       43
according to race.41       The Charlotte-Mecklenburg School district had

created separate lotteries for black and non-black students in an

effort to achieve racial balance in its magnet schools.                First, if

a sufficient number of children of either race did not fill the

quotas     for    the   children’s    respective   races,     the   Board   would

actively recruit children of the opposite race despite lengthy

waiting lists for “majority” race spots.42           But then, if the Board

could not successfully recruit enough children of the targeted

race, the remaining open spots usually went unfilled.43               The Fourth

Circuit concluded in two separate opinions that the Board’s policy

survived        constitutional   scrutiny,   despite    the    fact    that   the

relevant court order did not require the school district to use a

race-based admissions policy.44

     Four appellate judges held that the underlying court order’s

broad language commanding the district to take “whatever steps

might be necessary to convert to a unitary system,” together with

the school district’s discretion to maintain control over the

racial composition of the schools, justified use of a quota.45

Chief Judge Wilkinson, along with Judge Niemeyer, expressed strong

disapproval of the use of quotas and doubted that the Board’s

     41
          Belk, 269 F.3d at 316-37.
     42
          Id.
     43
          Id.
     44
          Id. at 311.
     45
          Belk, 269 F.3d at 401 (King, J. and Motz, J., concurring).

                                        44
policy would survive if it were enacted voluntarily, but reasoned

that the school district was nevertheless entitled to flexibility

in how it complied with a court order:

          It is true that in the early 1990's, the school
          board in its magnet program eagerly accepted the
          courts’   invitation   to   rely   upon   numerical
          benchmarks.    I believe, however, that it is
          necessary to afford a school board some latitude in
          attempting to meet its desegregative obligations if
          we are not to undermine the rule of law.      To do
          otherwise leaves the Board between a rock and a
          hard place. Namely, if the school board fails to
          carry out the court desegregation order, it can be
          cited for contempt or held not to have achieved
          unitariness. But if the Board acts aggressively to
          implement the court order, it risks facing judicial
          condemnation and the threat of litigation on the
          grounds that it was acting ultra vires. This is not
          the kind of quandary into which we should force
          institutions that are, for better or worse, under
          judicial decree.46

     We know that here, as in Belk, the district court’s 1990

consent decree did not mandate the precise quota policy here at

issue, but broadly commanded Caddo Parish School Board to make

“reasonable efforts” to recruit black students to its magnet

schools.     In so doing, however, the court did specifically decree

that the targeted black-white enrollment ratio for the school

should be 50/50, adding that this projected enrollment would be

deemed satisfied if actual enrollment at Caddo Magnet was within

plus or minus fifteen percentage points of the ratio mandated by

the court for that school.          Although the consent decree did not

explicitly     order   Caddo    Magnet    to   use   a   race-conscious   quota

     46
          Belk, 269 F.3d at 354. (Wilkinson, C.J., concurring).

                                         45
admissions policy, it is indisputable that, given (1) the court’s

constitutional mandate for the Board to take whatever steps were

necessary to fulfill its obligations, and (2) the Supreme Court’s

prior approval of quite similar race-conscious admissions policies,

this was a reasonable and constitutionally-acceptable means for the

Board to initiate and continue in its efforts to meet and maintain

its court-ordered enrollment goals.47          Like the Belk policy, the

Caddo Magnet policy was validly enacted as a narrowly tailored

means of achieving the goals set forth in the consent decree.

      Our own precedent supports affirming the district court’s

ruling that upholds the continued viability of Caddo’s magnet

school admissions policy.         Davis v. East Baton Rouge Parish School

Board, for example, is apposite.48            Although, unlike the Caddo

board, the Baton Rouge School Board was still under court order

with respect to its magnet school admission policy, and although

the time frame between the enactment of the decree and our review

was narrower, the gravamen of our holding the Baton Rouge magnet

schools admissions policy viable was that the quota would prevent

the magnet schools from undermining desegregation in the parish as




      47
         See Green v. County Sch. Bd. of New Kent County, 391 U.S. 430, 437-38
(1968) (holding that school boards previously operating state-compelled dual
systems were “clearly charged with the affirmative duty to take whatever steps
might be necessary to convert to a unitary system); Duvall County Sch. Dist. v.
NAACP. 273 F.3d 960, 968 (11th Cir. 2001)(noting with approval that the school
district, “while not contractually obligated to,” capped white enrollment at
magnet schools to promote integration).
      48
           721 F.2d 1425 (5th Cir. 1983).

                                        46
a whole.49      Surely this rationale applies irrespective of whether

all or any part of a school district remains under court order to

desegregate —— likely even after full unitary status is achieved,

but certainly during the continuation of the status quo.

      Neither can I agree that Bryant v. Caddo Parish School Board,50

our earlier decision affirming the Western District of Louisiana’s

upholding       of   the   self-same    Caddo       Middle   Magnet   admissions

policy, is unpersuasive.           Regarding the panel majority’s first

concern —— that the Bryant district court did not address Freeman

—— I have already noted that Freeman only spoke to the district

court’s authority to relinquish control in an incremental fashion;

it said nothing about the effect of partial unitary status on a

school district’s power to craft its own policy.51

      The majority’s second concern —— that the consent decree

itself contemplated that the magnet schools would be released from

the decree after fulfilling their obligations —— also speaks to the

discretionary authority of the school district to change the

admissions policy when and if it determines that it is proper to do




      49
         Id. at 1440. (“‘The First Circuit has specifically approved application
of a racial quota in admissions to magnet schools to ensure that they would not
serve as a haven for those seeking to attend a school predominantly composed of
those of their own race.’ We agree.”) (internal citations omitted).
      50
           CV No. 95-0441 (W.D. La. Jan 3, 1997).
      51
         See infra text accompanying notes 3-4. See also Freeman, 503 U.S. at
489 (“A federal court in a school desegregation case has the discretion to order
an incremental or partial withdrawal of its supervision and control.”)

                                        47
so. It does not speak to any obligation to discontinue the policy,

ipso facto, immediately on release from court supervision.

     As regards the majority’s third concern, it is true that the

stated purpose of creating and operating magnet schools was to

enhance the quality of education imparted to qualified students at

those schools.       We recognized in Davis, however, that a primary

purpose of racial quotas for magnet school admissions is to ensure

that “voluntary attendance schools not work to undermine the

progress of desegregation in the parish.”52

     As     for   the   majority’s    belief    that   there    is   no   clear

relationship between the remaining deficiencies in the Caddo Parish

School system and racial balancing at Caddo Magnet, the foregoing

quotation from Davis clearly identifies a nexus between admissions

policies at magnet schools and enrollment throughout a district.

Although the Board no longer remains under court supervision with

respect to racial enrollment projections, it does remain under

court order with respect to one-race schools and majority-minority

transfers. Even if here the Davis nexus is slightly attenuated, it

is not unreasonable to deduce that abolishing the magnet school

admissions policy would likely “undermine” continuing efforts to

remedy the broader problem of one-race schools.                Freeman itself

acknowledged that racial balancing in student assignments may be a

legitimate means to correct inequities elsewhere in a school system



     52
          Davis, 721 F.2d at 1440(emphasis added).

                                       48
that were also caused by a constitutional violation.53             Eliminating

all vestiges of prior segregation remains a court-ordered goal for

the Board.

      In the universe of narrow tailoring, magnet schools have been

recognized by courts time and again as an effective and unobtrusive

means for school districts to remedy vestigial effects of past

segregation.54      Congress itself has extolled the virtues of magnet

schools as a means “to continue to desegregate and diversify

schools . . . recognizing that segregation exists between minority

and nonminority students . . [and that] [d]esegregation efforts

through magnet school programs are a significant part of our

Nation’s effort to achieve voluntary desegregation. . .” in its

Magnet Schools Assistance Program.55          And, although Caddo Parish’s

partial unitary status includes Caddo Middle Magnet, the district

as a whole has not been declared unitary as to remaining one-race

schools, majority-to-minority transfers, and staffing. Even though



      53
         Freeman, 503 U.S. at 497. The Freeman court ultimately found that there
had been no showing that racial balancing was an appropriate mechanism to cure
other deficiencies in the school system, but it acknowledged that the district
court did not make specific findings and conclusions on that issue and remanded
for further proceedings. Id. at 498. Further, the Freeman decision did not
implicate the school board’s discretion to use racial balancing to cure other
deficiencies, but only the equitable power of the district court to order the
Board to do so. See id. Finally, the issue in Freeman was whether race-based
student assignments could remedy problems with faculty assignments, whereas Caddo
Parish has not achieved unitary status in two other areas, including one-race
schools and majority-to-minority transfers. Id.
      54
         See Milliken v. Bradley, 433 U.S. 267, 272, 287-88 (1977); Belk, 269
F.3d at 355 (Wilkinson, C.J., concurring) (“Magnet schools are a widely used
desegregation device.”).
      55
           20 U.S.C. § 7231 (2002).

                                       49
Caddo’s magnet schools are no longer compelled to enroll majority

and minority students according to the flexible ratio at issue,

they were created, and continue to be used, “to enhance the quality

of education and bring about a greater degree of desegregation.”56

The magnet school admissions policy certainly “fits” this                goal.

Conclusion

     The admissions policy at Caddo Parish was validly enacted to

serve a compelling state interest and was narrowly tailored to

achieve that interest, pursuant to a valid consent decree.                    The

fact that the district court might no longer threaten the school

district with sanctions if the magnet schools do not meet their

projected     enrollments     does    not     mean   that   Caddo   Parish   must

immediately scrap the race-based admissions policy for its magnet

schools as part of its broader plan to desegregate.                 The Supreme

Court has never spoken to the effect of partial unitary status on

existing aspects and policies of the desegregation plan of an

extant consent decree, but has emphasized the breadth of school

district discretion and the importance of local control over

schools.      Consequently, our deference to a locally-accountable

school board’s decision to continue the use of a race-conscious

admissions policy of which the supervising court was obviously

aware for as long as it              takes to eradicate the vestiges of




     56
          1981 Caddo Parish Consent Decree.

                                        50
segregation is legally defensible despite the anathema of racial

quotas generally.

      Indeed,     Supreme         Court   precedent,          such    as    Seattle       School

District    and      Bustrop,        indicates         that    the    Court       views     even

voluntarily-adopted race-conscious policies with a substantial

degree of tolerance.              We need not go that far, but neither should

we   retrench     on   Court       precedent          by   unduly    restricting          school

districts, especially those that continue to operate under court

order.     Our review of the instant policy should be considerably

more deferential than the strictest of strict scrutiny, keeping in

mind that the entire district remains under court order and that

partial cessation of court supervision of this facet of magnet

school   admissions          is    not    the    equivalent          of    terminating        the

continuing presumption of deference to school boards by the courts.

      I end where I began.                 If this Caddo Magnet racial-quota

admissions policy were enacted unilaterally by the Board today,

after the court has ceased supervision of the magnet schools, I

could go along with the majority’s strict scrutiny analysis and

rejection of the quota system.                   But inasmuch as that policy was

enacted pursuant to court order and has been in place for years

under    that   order        ——    with   court        scrutiny      and        without   court

disapproval     ——     and    the    Board       is    still    hard       at    the   task    of

eradicating the pernicious effects of de jure segregation, I am

convinced that the test employed in the majority’s opinion is



                                                51
inappositely   stringent   and    thus,   I   respectfully   submit,

inapplicable in this framework.




                                  52